EXHIBIT Dated 20 November2007 SUNRAY NAVIGATION INC. - and - NATIONAL BANK OF GREECE S.A. as Lender LOAN AGREEMENT relating to a term loan facility of up to $33,176,250 to part-finance the construction and acquisition cost of one 37,000 metric tons deadweight Handymax product chemical tanker having Hull No. 2191 currently under construction at Hyundai Mipo Dockyard, Ulsan, Korea Clause Page 1 INTERPRETATION 1 2 FACILITY 12 3 DRAWDOWN 12 4 INTEREST 13 5 INTEREST PERIODS 14 6 DEFAULT INTEREST 15 7 REPAYMENT AND PREPAYMENT 15 8 CONDITIONS PRECEDENT 17 9 REPRESENTATIONS AND WARRANTIES 18 10 GENERAL UNDERTAKINGS 20 11 CORPORATE UNDERTAKINGS 22 12 INSURANCE 23 13 SHIP COVENANTS 28 14 SECURITY COVER 31 15 PAYMENTS AND CALCULATIONS 33 16 APPLICATION OF RECEIPTS 33 17 APPLICATION OF EARNINGS 34 18 EVENTS OF DEFAULT 35 19 FEES AND EXPENSES 38 20 INDEMNITIES 39 21 NO SET-OFF OR TAX DEDUCTION 41 22 ILLEGALITY, ETC 41 23 INCREASED COSTS 42 24 SET OFF 43 25 TRANSFERS AND CHANGES IN LENDING OFFICES 43 26 VARIATIONS AND WAIVERS 44 27 NOTICES 44 28 SUPPLEMENTAL 46 29 LAW AND JURISDICTION 46 EXECUTION PAGE 48 SCHEDULE 1DRAWDOWN NOTICE 49 SCHEDULE 2 50 CONDITION PRECEDENT DOCUMENTS 50 THIS AGREEMENT is made on 20 November 2007 BETWEEN: (1) SUNRAY NAVIGATION INC., a corporation incorporated in the Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, MH 96960 , Republic of the Marshall Islands (the “Borrower”); and (2) NATIONAL BANK OF GREECE S.A. acting through its branch at 2 Bouboulinas Street & Akti Miaouli, iraeus, Greece (the “Lender”) BACKGROUND The Lender has agreed to make available to the Borrower a term loan facility of up to the lesser of (a) $33,176,250, (b) 75 per cent. of the Contract Price of the Ship and (c) 75 per cent. of the Market Value of the Ship (as determined by the valuations referred to at paragraph 6 of Schedule 2, Part C), for the purpose of part-financing the construction and acquisition cost of the ship, known as Hull No. 2191 which is to be constructed by the Builder and purchased by the Borrower. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5 in this Agreement: “Advance” means the principal amount of each borrowing by the Borrower under this Agreement being: (a) an amount of up to $3,981,150 to be made available to the Borrower for the purpose of refinancing part of the first instalment paid pursuant to the Shipbuilding Contract (the “First Advance”); (b) an amount of up to $3,981,150 to be made available to the Borrower for the purpose of part-financing the second instalment payable pursuant to the Shipbuilding Contract (the “Second Advance”); (c) an amount of up to $7,077,600 to be made available to the Borrower for the purpose of part-financing the third instalment payable pursuant to the Shipbuilding Contract upon steel-cutting of the Ship (the “Third Advance”); (d) an amount of up to $7,077,600 to be made available to the Borrower for the purpose of part-financing the fourth instalment payable pursuant to the Shipbuilding Contract upon keel-laying of the Ship (the “Fourth Advance”); (e) an amount of up to $5,529,375 to be made available to the Borrower for the purpose of part-financing the fifth instalment payable pursuant to the Shipbuilding Contract upon launching of the Ship (the “Fifth Advance”); and (f) an amount of up to $5,529,375 to be made available to the Borrower for the purpose of part-financing the sixth instalment payable pursuant to the Shipbuilding Contract upon delivery of the Ship (the “Sixth Advance”), and in the plural means all of them; “Approved Flag”means such flag as the Lender may in its sole and absolute discretion, approve as the flag on which the Ship shall be registered; “Approved Flag State”means any country in which the Lender may in its sole and absolute discretion, approve that such Ship be registered; “Approved Manager” means any company which the Lender may approve from time to time to be the manager of the Ship; “Approved Manager’s Undertaking”means a letter of undertaking executed by the Approved Manager in favour of the Lender in the terms required by the Lender agreeing certain matters in relation to the Approved Manager serving as the manager of the Ship and subordinating the rights of the Approved Manager against the Ship and the Borrower to the rights of the Lender under the Finance Documents in such form as the Lender may approve or require; “Availability Period” means the period commencing on the date of this Agreement and ending on: (a) the earlier of (A) 29 April 2011 and (B) the Delivery Date in respect of the Ship; (or, such later date as the Lender may agree with the Borrower); or (b) if earlier, the date on which the Lender’s obligation to make the Loan is cancelled or terminated; “Balloon Instalment” has the meaning given in Clause 7.1(b); “Builder”means Hyundai Mipo Dockyard Co., Ltd., a company incorporated in the Republic of Korea with its principal office at 1381, Bangeo-Dong, Dong-Ku, Ulsan, Korea; “Business Day”means a day on which banks are open in London, Athens, Piraeus and theRepublic of Korea and, in respect of a day on which a payment is required to be made under a Finance Document, also in Brussels and New York City; “Charterparty Assignment”means, in relation to the Ship, an assignment of the rights of the Borrower under any time charterparty which is of or exceeds or is capable of exceeding 12 months in duration executed or to be executed by the Borrower in such form as the Lender may approve or require; “Contract Price”means, the aggregate amount payable by the Borrower to the Builder pursuant to the Shipbuilding Contract; “Contractual Currency” has the meaning given in Clause20.4; “Corporate Guarantee”means the guarantee of the obligations of the Borrower under this Agreement and the Finance Documents to which they are a party, executed or (as the context may require) to be executed by the Corporate Guarantor in favour of the Lender in such form as the Lender may approve or require; “Corporate Guarantor” means Omega Navigation Enterprises Inc., a corporation incorporated in the Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro MH 96960 Marshall Islands; “Delivery Date”means the date on which title to and possession of the Ship is transferred from the Builder to the Borrower pursuant to the Shipbuilding Contract; “Dollars” and “$”means the lawful currency for the time being of the United States of America; “Drawdown Date”means, in relation to each Advance, the date requested by the Borrower for that Advance to be made, or (as the context requires) the date on which that Advance is actually made; “Drawdown Notice”means a notice in the form set out in Schedule 1 (or in any other form which the Lender approves or reasonably requires); “Earnings”mean all moneys whatsoever which are now, or later become, payable (actually or contingently) to the Borrower and which arise out of the use or operation of the Ship, including (but not limited to): (a) all freight, hire and passage moneys, compensation payable to the Borrower in the event of requisition of the Ship for hire, remuneration for salvage and towage services, demurrage and detention moneys and damages for breach (or payments for variation or termination) of any charterparty or other contract for the employment of the Ship; (b) all moneys which are at any time payable under Insurances in respect of loss of earnings; and (c) if and whenever the Ship is employed on terms whereby any moneys falling within paragraphs (a) or (b) are pooled or shared with any other person (which may only be effected with the prior consent of the Lender in accordance with Clause 13.15), that proportion of the net receipts of the relevant pooling or sharing arrangement which is attributable to the Ship; “Earnings Account” means an account in the name of the Borrower with the Lender in Piraeus designated “Sunray Navigation Inc. - Earnings Account”, or any other account (with that or another office of the Lender) which is designated by the Lender as the Earnings Account for the purposes of this Agreement; “Environmental Claim”means: (a) any claim by any governmental, judicial or regulatory authority which arises out of an Environmental Incident or an alleged Environmental Incident or which relates to any Environmental Law; or (b) any claim by any other person which relates to an Environmental Incident or to an alleged Environmental Incident, and “claim” means a claim for damages, compensation, fines, penalties or any other payment of any kind, whether or not similar to the foregoing; an order or direction to take, or not to take, certain action or to desist from or suspend certain action; and any form of enforcement or regulatory action, including the arrest or attachment of any asset; “Environmental Incident”means: (a) any release of Environmentally Sensitive Material from the Ship; or (b) any incident in which Environmentally Sensitive Material is released from a vessel other than the Ship and which involves a collision between the Ship and such other vessel or some other incident of navigation or operation, in either case, in connection with which the Ship is actually or potentially liable to be arrested, attached, detained or injuncted and/or the Ship and/or the Borrower who owns the Ship and/or any operator or manager of the Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; or (c) any other incident in which Environmentally Sensitive Material is released otherwise than from the Ship and in connection with which the Ship is actually or potentially liable to be arrested and/or where the Borrower who owns the Ship and/or any operator or manager of the Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; “Environmental Law”means any law relating to pollution or protection of the environment, to the carriage of Environmentally Sensitive Material or to actual or threatened releases of Environmentally Sensitive Material; “Environmentally Sensitive Material”means oil, oil products and any other substance (including any chemical, gas or other hazardous or noxious substance) which is (or is capable of being or becoming) polluting, toxic or hazardous; “Event of Default”means any of the events or circumstances described in Clause18.1; “Final Maturity Date” means the earlier of (i) the date falling 120 months after the Delivery Date and (ii) 29 April 2021; “Finance Documents”means: (a) this Agreement; (b) the Retention Account Pledge; (c) the Corporate Guarantee; (d) the Predelivery Security Assignment; (e) the Mortgage; (f) the General Assignment; (g) any Charterparty Assignments; and (h) any other document (whether creating a Security Interest or not) which is executed at any time by the Borrower, the Corporate Guarantor or any other person as security for, or to establish any form of subordination or priorities arrangement in relation to, any amount payable to the Lender under this Agreement or any of the other documents referred to in this definition; “Financial Indebtedness”means, in relation to a person (the “debtor”),a liability of the debtor: (a) for principal, interest or any other sum payable in respect of any moneys borrowed or raised by the debtor; (b) under any loan stock, bond, note or other security issued by the debtor; (c) under any acceptance credit, guarantee or letter of credit facility made available to the debtor; (d) under a financial lease, a deferred purchase consideration arrangement or any other agreement having the commercial effect of a borrowing or raising of money by the debtor; (e) under any foreign exchange transaction, any interest or currency swapor any other kind of derivative transaction entered into by the debtor or, if the agreement under which any such transaction is entered into requires netting of mutual liabilities, the liability of the debtor for the net amount; or (f) under a guarantee, indemnity or similar obligation entered into by the debtor in respect of a liability of another person which would fall within (a) to (e) if the references to the debtor referred to the other person; “GAAP”means generally accepted accounting principles as from time to time in effect in the United States of America; “General Assignment”means, a general assignment of the Earnings, the Insurances and any Requisition Compensation in such form as the Lender may approve or require; “Group” means the Borrower, the Corporate Guarantor, the Approved Manager (provided that the Approved Manager is a member of the Group) and all other companies with the same beneficial ownership as the Borrower and/or belonging to the same holding company structure (as the case may be) and their subsidiaries and “member of the Group” shall be construed accordingly; “Insurances”means: (a) all policies and contracts of insurance, including entries of the Ship in any protection and indemnity or war risks association, which are effected in respect of the Ship, her Earnings or otherwise in relation to her; and (b) all rights and other assets relating to, or derived from, any of the foregoing, including any rights to a return of a premium; “Interest Period”means a period determined in accordance with Clause5; “ISM Code” means: (a) ‘The International Management Code for the Safe Operation of Ship and for Pollution Prevention’, currently known or referred to as the ‘ISM Code’, adopted by the Assembly of the International Maritime Organisation by Resolution A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into chapter IX of the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974); and (b) all further resolutions, circulars, codes, guidelines, regulations and recommendations which are now or in the future issued by or on behalf of the International Maritime Organisation or any other entity with responsibility for implementingthe ISM Code, including without limitation, the ‘Guidelines on implementation or administering of the International Safety Management (ISM) Code by Administrations’ produced by the International Maritime Organisations pursuant to Resolution A.788(19) adopted on 25 November 1995, as the same may be amended, supplemented or replaced from time to time; “ISM Code Documentation” includes, in relation to the Ship: (a) the document of compliance (DOC) and safety management certificate (SMC) issued pursuant to the ISM Code in relation to the Ship within the periods specified by the ISM Code; and (b) all other documents and data which are relevant to the ISM SMS and its implementation and verification which the Lender may require; and (c) any other documents which are prepared or which are otherwise relevant to establish and maintain the Ship’s compliance or the compliance of the Borrower, with the ISM Code which the Lender may require; “ISM SMS” means the safety management system for the Ship which is required to be developed, implemented and maintained under the ISM Code; “ISPS Code”means the “International Code for the Security of Ships and of Port Facilities” as adopted on 12 December 2002 by resolution 2 of the Conference of Contracting Governments to the International Convention for the Safety of Life at Sea, 1974; “Lender”means the National Bank Of Greece S.A. acting through its branch at 2 Bouboulinas Street & Akti Miaouli, iraeus, Greece; “LIBOR”means, for an Interest Period: (a) the rate per annum equal to the offered quotation for deposits in Dollars for a period equal to, or as near as possible equal to, the relevant Interest Period which appears on Reuters BBA Page LIBOR 01 at or about 11.00 a.m. (London time) on the second Business Day prior to the commencement of that Interest Period (and, for the purposes of this Agreement, “Reuters BBA Page LIBOR 01” means the display designated as “Reuters BBA Page LIBOR 01” on the Reuters Money News Service or such other page as may replace BBA Page LIBOR 01 on that service for the purpose of displaying rates comparable to that rate or on such other service as may be nominated by the British Bankers’ Association as the information vendor for the purpose of displaying British Bankers’ Association Interest Settlement Rates for Dollars); or (b) if no rate is quoted on Reuters BBA Page LIBOR 01, the rate per annum (rounded upwards, if necessary, to the nearest one-sixteenth of one per cent.) at which deposits in Dollars are offered to the Reference Bank by leading banks in the London Interbank Market at the request of the Reference Bank at or about 11.00 a.m. (London time) on the Quotation Date for that Interest Period for a period equal to that Interest Period and for delivery on the first Business Day of it; “Loan”means the principal amount for the time being outstanding under this Agreement; “Major Casualty”means, any casualty to the Ship in respect of which the claim or the aggregate of the claims against all insurers, before adjustment for any relevant franchise or deductible, exceeds $250,000 or the equivalent in any other currency; “Margin”means: (a) in relation to all Advances during the period commencing on the Drawdown Date of the First Advanceand ending on the Drawdown Date of the Sixth Advance, 0.90 per cent. per annum;and (b) at all times after the Drawdown Date of the Sixth Advance, in respect of that part of the Loan which is constituted by (i) the repayment instalments referred to in clause 7.1(a), 0.90 per cent. per annum and (ii) the Balloon Instalment, 1 per cent. per annum; “Market Value” means the market value of the Ship determined in accordance with Clause 14.4; “Material Adverse Change Warranty Letter” means a letter to be issued by the Borrower and the Corporate Guarantor on each Drawdown Date in which they confirm that, as at that Drawdown Date, here has been no material adverse change in the financial position, state of affairs or prospects of the Borrower, the Corporate Guarantor and the Group since the date of acceptance by the Borrower of the Lender’s commitment letter (being 28 September 2007); “Mortgage”means the first preferred or priority ship mortgage on the Ship and, if required pursuant to the laws of the applicable Approved Flag State, a deed of covenant collateral thereto in such form as the Lender may approve or require; “Negotiation Period”has the meaning given in Clause4.6; “Payment Currency”has the meaning given in Clause20.4; “Pertinent Document”means: (a) any Finance Document; (b) any policy or contract of insurance contemplated by or referred to in Clause 12 or any other provision of this Agreement or another Finance Document; (c) any other document contemplated by or referred to in any Finance Document; and (d) any document which has been or is at any time sent by or to the Lender in contemplation of or in connection with any Finance Document or any policy, contract or document falling within paragraphs (b) or (c); “Pertinent Jurisdiction”, in relation to a company, means: (a) England and Wales; (b) the country under the laws of which the company is incorporated or formed; (c) a country in which the company’s central management and control is or has recently been exercised; (d) a country in which the overall net income of the company is subject to corporation tax, income tax or any similar tax; (e) a country in which assets of the company (other than securities issued by, or loans to, related companies) having a substantial value are situated, in which the company maintains a permanent place of business, or in which a Security Interest created by the company must or should be registered in order to ensure its validity or priority; and (f) a country the courts of which have jurisdiction to make a winding up, administration or similar order in relation to the company or which would have such jurisdiction if their assistance were requested by the courts of a country referred to in paragraphs (b) or (c) above; “Pertinent Matter”means: (a) any transaction or matter contemplated by, arising out of, or connection with a Pertinent Document; or (b) any statement relating to a Pertinent Document or to a transaction or matter falling within paragraph (a); and covers any such transaction, matter or statement, whether entered into, arising or made at any time before the signing of this Agreement or on or at any time after that signing; “Predelivery Security Assignment”means an assignment of the Shipbuilding Contract and of the Refund Guarantee executed or to be executed by the Borrower in such form as the Lender may approve or require; “Quotation Date”means, in relation to any Interest Period (or any other period for which an interest rate is to be determined under any provision of a Finance Document), the day on which quotations would ordinarily be given by leading banks in the London Interbank Market for deposits in the currency in relation to which such rate is to be determined for delivery on the first day of that Interest Period or other period; “Reference Bank”means National Bank of Greece S.A. acting through its branch at 75 King William Street, London EC4N 7BE, England; “Refund Guarantee”means, in relation to the Ship, the irrevocable and unconditional letter of guarantee dated 21 June 2007 issued by the Refund Guarantor in favour of the Borrower in respect of the instalments payable under the Shipbuilding Contract in such form as the Lender may approve or require; “Refund Guarantor” means The Export-Import Bank of Korea, a company incorporated in the Republic of Korea or such other bank or financial institution as the Lender may consent to be the issuer of a Refund Guarantee; “Related Company” of a person means any subsidiary of such person, any company or other entity of which such person is a subsidiary and any subsidiary of any such company or entity; “Relevant Person”means the Borrower, any member of the Group, the Borrower’s Related Companies, any other Security Party and any other Security Party’s Related Company; “Repayment Date”means a date on which a repayment is required to be made under Clause7; “Requisition Compensation”includes all compensation or other moneys payable by reason of any act or event such as is referred to in paragraph (b) of the definition of “Total Loss”; “Retention Account” means an account in the name of the Borrower with the Lender in Piraeus designated “Sunray Navigation Inc. - Retention Account”, or any other account (with that or another office of the Lender) which is designated by the Lender as the Retention
